In Re                                         NMCCA NO. 201800022
Daniel H. WILS O N
Colonel (O-6)                                     Special Panel 2
U.S. Marine Corps
         Petitioner
                                                     ORDER

UNIT ED ST AT ES                             Denying Petition as Moot
       Respondent


    On 6 November 2019, the Court ordered the Government to provide a Sta-
tus Update, to which the Government responded, indicating that Petitioner is
no longer in confinement.
   Accordingly, it is, this 29th day of November 2019,
ORDERED:
   That the Petition for Extraordinary Relief in the Nature of a Writ of Habeas
Corpus is DENIED AS MOOT.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court


Copy to:
NMCCA (51.2)
Catherine M Cherkasky, Esq.
45 (LT Rosinski)
46 (LCDR Ceder)
02